DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 147 and 158-162 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wyrick (US 5,540,664) in view of Sullivan (US 1,718,701).
Regarding claim 147, Wyrick (figs. 10-15) discloses a kit containing a medicine injection device 150 and case 170, the kit comprising: 
the medicine injection device 150 having a trigger end 54 opposing a muzzle end 72, the trigger end 54 including a safety cap end 56, and the muzzle end  72 including both a needle sheath 154 and needle sheath remover 156; 
a lower case part 172 of the case, the lower case part 172 comprising first opposing sidewalls extending to form a first open end opposing a first closed end, the sidewalls separated by a first distance in at least one cross section, the lower case part 172 defining a recess (recess formed inside sheath remover 156) within the closed end, the recess defined by a recess end wall 160 and recess opposing sidewalls, wherein an annular pad 299 is received between the needle sheath remover 156 and the lower case part 172; and 
an upper case part 174 of the case, the upper case part 174 comprising second opposing sidewalls extending to form a second open end opposing a second closed end, the sidewalls separated by a second distance in the at least one cross section, the lower and upper case parts 172, 174 forming a case cavity when joined together; and wherein the second distance is greater than the first distance, and the trigger and safety cap ends 54, 56 received within the upper case part 174.  
Wyrick fails to disclose the recess opposing sidewalls extending substantially parallel with the first opposing sidewalls, the recess configured to receive at least a portion of the needle sheath 154 without receiving the needle sheath remover.
However, Sullivan teaches a syringe cover 12 having a long and narrow recess configured to receive a long needle portion (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the recess of Wyrick, long and narrow, as taught by Sullivan in fig. 1, for the predictable result of accommodating a longer needle. 
Regarding claim 158, Wyrick further discloses at least a portion of the sheath remover 156 abuts the recess of the lower case part 172 (figs. 10-11).
Regarding claim 159, Wyrick further discloses the second closed end is curved in the one cross section, the curve providing at least some space between the safety cap 56 and the second closed end (figs. 10-11).
Regarding claims 160-162, the modified Wyrick further discloses: 
the portion of the needle sheath received within the recess comprises a tip of the needle sheath;
the recess is defined by three walls, the end wall and the recess opposing sidewalls, in at least one cross section; and a terminus of the needle sheath faces the end wall and a length of the needles sheath is bounded by the opposing sidewalls when engaged within the recess (fig. 14 of Wyrick and fig. 1 of Sullivan).

Claims 148-157 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wyrick (US 5,540,664) in view of Sullivan (US 1,718,701) as applied to claim 131 above, further in view of Foster (US 3,910,444).
Regarding claims 148-150, the modified Wyrick fails to disclose:
 an interlocking mechanism comprising a first component of the upper case part, and a second component of the lower case part; 
the first and second components interacting with one another to form the case cavity; 
the interlocking mechanism further defined by a recess within the first component of the upper case part and an outwardly extending projection extending normal from the lower case part, the projection occupying a portion of the recess when the parts are interlocked; 
wherein the lower case part defines an insertion end about the first opening, and the upper case part defines a receiver end about the second opening; the insertion end comprising an end surface, and the receiver end comprising a shoulder configured to abut the end surface; and 
a cam- containing spreader configuration between the insertion end and the receiver end, the cam-containing spreader being configured to cause longitudinal separation of the upper and lower case parts when the upper and lower case parts are twisted in relative angular relationship.  
Foster teaches a barrel extending along an axis and closure cap having cam-containing spreader 33 and interlocking mechanism defined by an inwardly extending recess 21 and an outwardly extending projection 26 (figs. 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the device of Wyrick, a cam-containing spreader and interlocking mechanism, for the predictable result of providing a cover that snaps tightly onto and seals against the body and yet, in spite of the tight fit, may be easily removed with a simple turning motion as taught by Foster in col. 1, lines 10-15.
Regarding claim 151, Wyrick further discloses a sealed ampule 22 of fluidmedication 24 for injecting the same into a patient in need thereof (fig. 11).
Regarding claim 152, it is noted that the fluid medication 24 is capable of being a self-administered fluid medication at least by a trained professional.
Regarding claim 153, Wyrick further discloses the fluid medication 24 being an injectable fluid medication (fig. 11).
Regarding claims 154-156, the modified Wyrick discloses all elements of the claimed invention except for the fluid medication comprising morphine, atropine or epinephrine. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the fluid medication of the modified device of Wyrick one of the above medications, since it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)). 
Regarding claim 157, the modified Wyrick discloses all elements of the claimed invention except for the fluid medication comprising from about 0.15 mg to about 0.3 mg of epinephrine.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the fluid medication of the modified Wyrick, from about 0.15 mg to about 0.3 mg of epinephrine, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The examiner acknowledges applicant’s request for interview. However, the examiner has responded in writing in order to give the applicant adequate opportunity to review the newly applied references. Should applicant desire an interview after review  of the examiner’s position, such a request would be granted.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735